DANIEL E. SCOTT, J.
I concur in the result. There is no need to belabor my respectful disagreement with the principal opinion. Largely, I do not think Alack is implicated for reasons noted by our Eastern District in Holmes v. Multimedia KSDK, Inc., 395 S.W.3d 557, 560-61 (Mo.App. E.D.2013).
I would focus on TLC’s failure to offer an adequate factual record. Our issue is not the release’s validity per se, but its applicability. Did Fuller fall “about” her apartment unit M303?
That issue was, at least in part, one of fact that TLC did not develop in its summary judgment record. Indeed, for summary judgment purposes, Fuller expressly denied that she was injured “near Unit 303 in Building M.” Thus, judgment was premature unless we conclude as matter of law that all parts of all apartment-complex parking lots are always “about” each and every apartment unit. As I am loath to be so dogmatic, I would reverse on this basis and remand.